DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 79, 80, 82 – 90, 92 – 94, 96, 98 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2015/0098620).
As to claim 79, Wu discloses a method comprising: emitting light with modulating intensity from a plurality of light sources towards an eye of a user (emitting light by IR light sources [0115]); receiving light intensity data indicative of an intensity of the emitted light reflected by the eye of the user in the form of a plurality of glints (detecting glints by glint detection module 820 from received image data 810 [0113 – 0116]); filtering the light intensity data according to a frequency range of the modulation of the intensity (GDM 820 may filter out ambient glints from image data [0132]); and determining an eye tracking characteristic of the user based on the filtered light intensity data (measure eye position [0117]).  
As to claim 80 (dependent on 79), Wu discloses the method, wherein a first light source of the plurality of light sources is modulated at a first frequency in the frequency range with a first phase offset and a second light source of the plurality of light sources is modulated at the first frequency in the frequency range with a second phase offset different than the first phase offset (light source output is phase shifted corresponding to image frame timing [0096]).  
As to claim 82 (dependent on 79), Wu discloses the method, wherein each light source of the plurality of light sources is modulated between a high intensity value and low intensity value (switching IR light source On and OFF to form a pattern [0124]).  
As to claim 83 (dependent on 82), Wu discloses the method, wherein the high intensity value is an on state and the low intensity value is an off state (switching IR light source On and OFF to form a pattern [0124]).  
claim 84 (dependent on 83), Wu discloses the method, wherein a number of light sources of the plurality of light sources in the on state is constant (during each subframe of light emission cycle of fig. 6, the number of light sources is kept constant [0083 – 0087] and [0098 – 0099]).  
As to claim 85 (dependent on 79), Wu discloses the method, wherein the intensity is modulated according to at least one of a previously determined eye tracking characteristic, user biometrics, or a presented user interface (light sources are switched ON and OFF according to predetermined pattern [0083 – 0087]).  
As to claim 86 (dependent on 79), Wu discloses the method, wherein the plurality of light sources emit light in a near-infrared wavelength range (IR LED light sources [0113 – 0115]).  
As to claim 87 (dependent on 79), Wu discloses the method, wherein the light intensity data includes a plurality of images of the eye of the user (multiple image frames, fig. 5B).  
As to claim 88 (dependent on 79), Wu discloses the method, wherein the light intensity data includes a plurality of event messages (event messages are interpreted to correspond to detected eye position difference between video frames [0104 – 0108]).  
As to claim 89 (dependent on 79), Wu discloses the method, further comprising identifying respective light sources based on modulation in the light intensity data (identifying light sources based on determination of which light sources were ON or OFF [0124 – 0129]), wherein determining the eye tracking characteristic of the user is based on the identification of the respective light sources (performing gaze tracking [0113 – 0148]).  
claim 90 (dependent on 79), Wu discloses the method, wherein filtering the light intensity data according to the frequency range of the modulation of the intensity includes filtering out light intensity data outside the frequency range of the modulation of intensity to generate target- frequency light intensity data (GDM 820 may filter out ambient glints from image data [0132]), wherein determining the eye tracking characteristic includes determining a location of one or more of the plurality of glints based on the target- frequency light intensity data (determining gaze tracking based on glint data, fig. 10, [0113 – 0148]).  
As to claim 92 (dependent on 79), Wu discloses the method, wherein the eye tracking characteristic includes a gaze direction and/or a blinking state (estimate gaze [0119 – 0120]).  
As to claim 93, Wu discloses a system comprising: a plurality of light sources to emit light with modulating intensity towards an eye of a user (emitting light by IR light sources [0115]); a camera to generate light intensity data indicative of an intensity of the emitted light reflected by the eye of the user in the form of a plurality of glints (camera detecting glints by glint detection module 820 from received image data 810 [0113 – 0116]); and Amendment327753-50127US2App. No.: 16/651,228 a processor (system 800 of fig. 8) to filter the light intensity data according to a frequency range of the modulation of the intensity (GDM 820 may filter out ambient glints from image data [0132]) and to determine an eye tracking characteristic of the user based on the filtered light intensity data (measure eye position [0117]).  
As to claim 94 (dependent on 93), Wu discloses the system, wherein a first light source of the plurality of light sources is modulated at a first frequency in the frequency range with a first phase offset and a second light source of the plurality of light sources 
As to claim 96 (dependent on 93), Wu discloses the system, wherein the processor is to filter the light intensity data according to the frequency range of the modulation of the intensity by filtering out light intensity data outside the frequency range of the modulation of intensity to generate target-frequency light intensity data (GDM 820 may filter out ambient glints from image data [0132]), wherein the processor is to determine the eye tracking characteristic by determining a location of one or more of the plurality of glints based on the target-frequency light intensity data (determining gaze tracking based on glint data, fig. 10, [0113 – 0148]).  
As to claim 98, Wu discloses a non-transitory computer-readable medium having instructions encoded thereon which, when executed by a processor, cause the processor to perform operations [0008 – 0009], [0043] comprising: emitting light with modulating intensity from a plurality of light sources towards an eye of a user (emitting light by IR light sources [0115]);  receiving light intensity data indicative of an intensity of the emitted light reflected by the eye of the user in the form of a plurality of glints (detecting glints by glint detection module 820 from received image data 810 [0113 – 0116]); Amendment427753-50127US2App. No.: 16/651,228 filtering the light intensity data according to a frequency range of the modulation of the intensity (GDM 820 may filter out ambient glints from image data [0132]); and determining an eye tracking characteristic of the user based on the filtered light intensity data (measure eye position [0117]).  .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91 and 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
As to claim 91 (dependent on 79) and claim 97 (dependent on 93), Wu discloses the method and the system, wherein filtering the light intensity data according to the frequency range of the modulation of the intensity includes filtering out light intensity data inside the frequency range of the modulation of intensity to generate off-target- frequency light intensity data (GDM 820 may filter out and identify ambient glints from image data [0132]), and wherein the eye tracking characteristic includes determining a location of a pupil of the user (determining location of the pupil, [0163 – 0178]), and wherein determining location of the pupil is based on gray levels of pixels identifying pupil boundary [0163 – 0178], but does not explicitly disclose determining the eye tracking characteristic includes determining a location of a pupil of the user based on off-target-frequency light intensity data.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the already detected ambient glint data to compile greyscale image for determining location of pupil of the user, since the data was available and recognized with motivation to provide more cumulative data .

Claims 81 and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kaplan (US 8,007,914).
As to claim 81 (dependent on 79) and claim 95 (dependent on 93), Wu discloses the method and the system, but does not explicitly disclose that a first light source of the plurality of light sources is modulated at a first frequency in the frequency range and a second light source of the plurality of light sources is modulated at a second frequency in the frequency range different than the first frequency.  
In the same field of optical object tracking, Kaplan discloses a method and a system, wherein a first light source of the plurality of light sources is modulated at a first frequency in the frequency range and a second light source of the plurality of light sources is modulated at a second frequency in the frequency range different than the first frequency (light sources used for object tracking may have different wavelength, col. 7, lines 50 – 65).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu and the teachings of Kaplan, such that light sources used for tracking used different wavelengths as disclosed by Wu, with motivation to provide tracking method that is robust under various light conditions and stable within wider range of tracking (Kaplan, col. 3, lines 55 – 65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.